Name: Commission Regulation (EC) No 937/2003 of 28 May 2003 amending Regulations (EC) No 668/2001, (EC) No 1500/2001, (EC) No 953/2002, (EC) No 968/2002, (EC) No 1081/2002 and (EC) No 2177/2002 opening standing invitations to tender for cereals held by certain intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  plant product;  trade;  cooperation policy
 Date Published: nan

 Avis juridique important|32003R0937Commission Regulation (EC) No 937/2003 of 28 May 2003 amending Regulations (EC) No 668/2001, (EC) No 1500/2001, (EC) No 953/2002, (EC) No 968/2002, (EC) No 1081/2002 and (EC) No 2177/2002 opening standing invitations to tender for cereals held by certain intervention agencies Official Journal L 133 , 29/05/2003 P. 0051 - 0052Commission Regulation (EC) No 937/2003of 28 May 2003amending Regulations (EC) No 668/2001, (EC) No 1500/2001, (EC) No 953/2002, (EC) No 968/2002, (EC) No 1081/2002 and (EC) No 2177/2002 opening standing invitations to tender for cereals held by certain intervention agenciesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 5 thereof,Whereas:(1) Commission Regulation (EEC) No 2131/93(3), as last amended by Regulation (EC) No 1630/2000(4), lays down the procedures and conditions for the disposal of cereals held by intervention agencies.(2) In view of the market situation, it is necessary to continue the invitations to tender provided for by Commission Regulation (EC) No 668/2001(5), as last amended by Regulation (EC) No 103/2003(6), Commission Regulation (EC) No 1500/2001(7), as last amended by Regulation (EC) No 1714/2002(8), Commission Regulation (EC) No 953/2002(9), as amended by Regulation (EC) No 410/2003(10), Commission Regulation (EC) No 968/2002(11), as amended by Regulation (EC) No 106/2003(12), Commission Regulation (EC) No 1081/2002(13), as amended by Regulation (EC) No 105/2003(14), and Commission Regulation (EC) No 2177/2002(15) and therefore to fix at a later date the last partial invitation to tender provided for by these Regulations.(3) Exports should also be limited to certain third countries and, in particular, the countries which are shortly to join the European Union should be excluded.(4) Regulations (EC) No 668/2001, (EC) No 1500/2001, (EC) No 953/2002, (EC) No 968/2002, (EC) No 1081/2002 and (EC) No 2177/2002 should be amended accordingly.(5) The measures provided for in this Regulation are in accordance with the opinions of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 668/2001 is amended as follows:(a) Article 2(1) is replaced by the following:"1. The invitation to tender shall cover a maximum of 3800088 tonnes of barley to be exported to all third countries with the exception of Bulgaria, Canada, Cyprus, the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Malta, Mexico, Poland, Romania, the Slovak Republic, Slovenia and the United States of America."(b) Article 5(3) is replaced by the following:"3. The last partial invitation to tender shall be 9 a.m. (Brussels time) on 13 May 2004."Article 2Regulation (EC) No 1500/2001 is amended as follows:(a) Article 2(1) is replaced by the following:"1. The invitation to tender shall cover a maximum of 171590 tonnes of barley to be exported to all third countries with the exception of Bulgaria, Canada, Cyprus, the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Malta, Mexico, Poland, Romania, the Slovak Republic, Slovenia and the United States of America."(b) Article 5(3) is replaced by the following:"3. The last partial invitation to tender shall be 9 a.m. (Brussels time) on 27 May 2004."Article 3Regulation (EC) No 953/2002 is amended as follows:(a) Article 2(1) is replaced by the following:"1. The invitation to tender shall cover a maximum of 58081 tonnes of barley to be exported to all third countries with the exception of Bulgaria, Canada, Cyprus, the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Malta, Mexico, Poland, Romania, the Slovak Republic, Slovenia and the United States of America."(b) Article 5(3) is replaced by the following:"3. The last partial invitation to tender shall be 9 a.m. (Brussels time) on 27 May 2004."Article 4Regulation (EC) No 968/2002 is amended as follows:(a) Article 2(1) is replaced by the following:"1. The invitation to tender shall cover a maximum of 88011 tonnes of barley to be exported to all third countries with the exception of Bulgaria, Canada, Cyprus, the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Malta, Mexico, Poland, Romania, the Slovak Republic, Slovenia and the United States of America."(b) Article 5(3) is replaced by the following:"3. The last partial invitation to tender shall be 9 a.m. (Brussels time) on 27 May 2004."Article 5Regulation (EC) No 1081/2002 is amended as follows:(a) Article 2(1) is replaced by the following:"1. The invitation to tender shall cover a maximum of 578820 tonnes of barley to be exported to all third countries with the exception of Bulgaria, Canada, Cyprus, the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Malta, Mexico, Poland, Romania, the Slovak Republic, Slovenia and the United States of America."(b) Article 5(3) is replaced by the following:"3. The last partial invitation to tender shall be 9 a.m. (Brussels time) on 27 May 2004."Article 6Regulation (EC) No 2177/2002 is amended as follows:(a) Article 2(1) is replaced by the following:"1. The invitation to tender shall cover a maximum of 36093 tonnes of barley to be exported to all third countries with the exception of Bulgaria, Canada, Cyprus, the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Malta, Mexico, Poland, Romania, the Slovak Republic, Slovenia and the United States of America."(b) Article 5(3) is replaced by the following:"3. The last partial invitation to tender shall be 9 a.m. (Brussels time) on 27 May 2004."Article 7This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 May 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 191, 31.7.1993, p. 76.(4) OJ L 187, 26.7.2000, p. 24.(5) OJ L 93, 3.4.2001, p. 20.(6) OJ L 16, 22.1.2003, p. 7.(7) OJ L 199, 24.7.2001, p. 3.(8) OJ L 260, 28.9.2002, p. 3.(9) OJ L 147, 5.6.2002, p. 3.(10) OJ L 62, 6.3.2003, p. 16.(11) OJ L 149, 7.6.2002, p. 15.(12) OJ L 16, 22.1.2003, p. 12.(13) OJ L 164, 22.6.2002, p. 16.(14) OJ L 16, 22.1.2003, p. 10.(15) OJ L 331, 7.12.2002, p. 5.